Citation Nr: 0401976	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a lumbar spine injury with degenerative joint 
disease and vertebrae deformity.  


REPRESENTATION

Appellant represented by:	Richard LaPointe, Esq.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted entitlement to service connection for 
PTSD, for which a 30 percent evaluation was assigned 
effective from August 18, 2000, and granted an increased 
evaluation of 30 percent for a service connected disability 
of the lumbar spine.  

Subsequently, in February and April 2003 rating decisions, 
the RO granted an increased evaluation of 50 percent for 
PTSD, effective from August 18, 2000.

The claim for an increased evaluation for a disability of the 
lumbar spine requires additional evidentiary development and 
the application of recently amended regulations to the claim.  
Accordingly, the matter must be remanded, as will be further 
explained herein.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by symptoms of nightmares and intrusive memories 
of Vietnam, depression, sleeplessness, social isolation and 
difficulty with others in a work setting, resulting in 
occupational and social impairment with reduced reliability 
and productivity, and the need to take regularly prescribed 
medication for depression, with a Global Assessment of 
Functioning (GAF) score of 50.

2.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships, has not been demonstrated by the 
clinical evidence.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
evaluation for post-traumatic stress disorder have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5105, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2003).

The present claim involves an application for increased 
evaluations, and there is no issue as to whether the 
application for this claim is substantially complete.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150(a), 
3.151(a), 3.159(b)(2) (2003).  The appellant filed a claim 
seeking to establish entitlement to service connection for 
PTSD and for an increased evaluation for a disability of the 
lumbar spine in August 2000.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Upon receipt of the veteran's 
application, the RO wrote to him in September 2000, making 
reference to duty-to-assist matters.  He was advised as to 
the information which he should provide regarding his claims.  
He was told that VA had requested his service medical and 
personnel records.  He was asked to provide any information 
or evidence as to any treatment he had received for his 
claimed disorder.  He was told that VA would gather evidence 
to support his claim, and that it was his responsibility to 
provide the complete names and addresses of medical providers 
and to provide copies of any relevant treatment records he 
might have in his possession.  Therein, the RO also provided 
the veteran with notice of the respective responsibilities of 
VA and the appellant in obtaining or providing the pertinent 
evidence or information.  

Before the RO granted the PTSD claim in April 2002, it issued 
correspondence to the veteran specifically advising him of 
the provisions of the VCAA.  In October 2002, the RO issued a 
statement of the case (SOC) listing the evidence considered, 
the legal criteria for evaluating the claim, and the analysis 
of the facts as applied to those criteria, thereby informing 
the appellant of the information and evidence necessary to 
substantiate the claims.  A February 2003 SOC also included 
citation to the implementing provisions of the VCAA found at 
38 C.F.R. § 3.159.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The claims folder 
includes the veteran's VA records dated from 2000 to 2003, as 
well as records from the Social Security Administration used 
in making a determination regarding the veteran's disability 
status.  The medical evidence in the claims file also 
includes the service medical and personnel records, as well 
as VA medical records.  There is no indication that there is 
any additional outstanding evidence pertinent to the PTSD 
claim on appeal.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
the veteran was afforded a VA examination in November 2002, 
which included identification/diagnosis of a psychiatric 
disorder, a review of the veteran's reported symptoms, and 
the assignment of a GAF score, which will be explained 
herein.  

It thus appears that all obtainable evidence identified by 
the veteran relative to his PTSD claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  The Board concludes that the 
notifications received by the appellant adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, No. 02-7007 (Fed. Cir. 2003), which 
held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the SOC fully informed the appellant of 
the types of evidence which would be necessary to 
substantiate his claim.  Moreover, inasmuch as the appellant 
has had more than ample time during the pendency of this 
matter in which to submit supportive information, evidence, 
and argument, and has in fact done so, the holding of the 
Federal Circuit in its decision in PVA, supra, has been 
fulfilled.  In any event, a recently enacted statute, Public 
Law No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. §§ 5102, 5103), has 
essentially reversed the holding in the PVA case.

In view of the foregoing, the Board finds that no useful 
purpose would be served in remanding this matter for more 
development or procedural steps.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The CAVC has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, supra. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Factual Background

The service medical records are not indicative of any 
complaints or diagnosis of, or treatment for, a psychiatric 
disorder.  

In August 2000, the veteran submitted a claim for entitlement 
to service connection for post-traumatic stress disorder.  In 
September 2000, he submitted a written statement of his 
alleged stressor events in service, including performing 
duties aboard a minesweeping vessel.  

A VA examination was conducted in December 2000.  The 
examiner concluded that the veteran met the criteria for PTSD 
and that he had stressors which he re-experienced in the form 
of nightmares.  The examiner opined that the veteran's PTSD 
was causing only minimal emotional impairment, and noted that 
he was also suffering mild emotional impairment from 
dysthymic disorder, secondary to the loss of his mother.  
Diagnoses of PTSD, in partial remission; and dysthymic 
disorder, not secondary to PTSD.  A Global Assessment of 
Functioning score (due to PTSD) of 85 was assigned. 

VA medical records show that the veteran was treated 
throughout late 2000 and throughout 2001, during which time 
the veteran described specific nightmares related to his 
Vietnam experiences, and lower GAF scores ranging from 45-50 
were assigned.

In December 2001, a VA medical statement from a registered 
nurse and clinic psychiatrist was received.  The statement 
indicated that the veteran was permanently and totally 
disabled due to PTSD and a spinal disability.  It was noted 
that the veteran had memory and concentration problems 
related to his PTSD.  

Continued VA treatment throughout 2002 is shown, and the 
lowest GAF score assigned during that time was 40.  When 
evaluated in August 2002, the veteran reported having 
increased symptoms of nightmares and decreased intrusive 
thoughts.  A diagnosis of PTSD with dysthymia was made, and a 
GAF score of 45 was assigned.   An October 2002 entry 
reflects that the veteran was volunteering, and that his mood 
had improved.  A GAF score of 50 was assigned at that time.  

A VA PTSD examination was conducted in November 2002, and the 
claims folder was reviewed.  The veteran reported having 
symptoms including: nightmares about Vietnam 4-6 times a 
month, recurrent intrusive thoughts, restricted affect, 
hyperarousal, trouble sleeping, irritability, outbursts of 
anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  The examiner indicated that 
the veteran had not worked for two years, but prior to that 
had been employed as a maintenance worker at an apartment 
complex, and noted that he had been receiving full Social 
Security disability benefits since 2000.  

VA mental status examination did not reveal evidence of 
impairment of thought processes or communication.  There was 
no demonstration of delusions or hallucinations, or of 
obsessive or ritualistic behavior.  The veteran reported that 
he had a history of suicidal thoughts in the past, but not 
recently.  He was oriented to time, place, and date.  The 
examiner observed that his general fund of knowledge was 
relatively limited and that rate and flow of speech was 
somewhat slowed.  There was no indication of panic attacks.  
On examination, the veteran did demonstrate some anxiety, 
irritability, and mild depression.  The examiner observed 
that the veteran was isolated and had few interests.  He 
opined that the veteran met the criteria for PTSD.  He opined 
that his current level of PTSD would not prevent him from 
working in a loosely supervised situation with little 
interaction with the public.  He also noted that the veteran 
showed some mild depressive symptoms, which were likely 
related to PTSD.  The prognosis was that it was unlikely that 
his PTSD symptoms would improve significantly.  A diagnosis 
of PTSD with mild depressive symptoms was made.  A GAF score 
(due to PTSD) of 52 was assigned.

In January 2003, records from the Social Security 
Administration were received.  The June 2001 SSA decision 
showed that the veteran was determined to be disabled from 
February 2001, due to a primary diagnosis of a back 
disability and secondary diagnoses of depression, anxiety 
related disorder; diabetes, and a history of knee pain.  The 
decision includes an April 2001 evaluation by a psychologist 
who indicated that the veteran was oriented in 3 spheres.  It 
was noted that his affect and mood were anxious but 
depressed.  Thought content was logical and relevant.  
Concentration and short-term memory were impaired.  Diagnoses 
of PTSD, moderate major depression, and alcohol abuse in 
remission were made.  A functional capacity assessment was 
also conducted.  The doctor noted that the veteran had 
trouble with social interaction and the ability to 
concentrate and remember, but retained the mental ability to 
do work involving some skills, but not complex duties.  It 
was observed that he should not work with the public and 
should have minimal contact with supervisors and co-workers.  

A January 2003 VA medical record shows that the veteran 
complained of recently experiencing "attacks" of anxiety 
and paranoia.  GAF scores of 40 and 45 were shown in VA 
medical records dated in 2003, and the veteran continued to 
experience symptoms of continued isolation, sleeplessness, 
and situational stress.  The records also showed that he had 
joined a veterans' support group and was actively attending 
and participating in it.  An April 2003 record, reflects that 
the veteran was getting out and walking daily, that he had 
attended church, and that he wished to re-establish contact 
with his grandchildren.  A diagnosis of PTSD with dysthymia 
was made at that time, and a GAF score of 50 was assigned.  

III.  Pertinent Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under the current schedular criteria, effective November 7, 
1996, PTSD is evaluated under the general rating formula used 
to rate psychiatric disabilities.  38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2003).  

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 61 Fed. Reg. 52,698; see also 38 C.F.R. 
§ 3.102 (2003).  In light of the above, the Board shall 
consider all of the veteran's various symptoms in assigning a 
rating for his PTSD.  See Mittleider, supra.

IV.  Analysis

Having reviewed the entirety of the record, the Board is of 
the opinion that an evaluation in excess of 50 percent is not 
warranted for the veteran's service-connected PTSD at any 
time since the original grant of service connection and a 
50 percent evaluation, effective from August 18, 2000.  
Essentially, while the veteran's symptoms very closely 
comport to the symptomatology contemplated for the assignment 
of a 50 percent evaluation under DC 9411, the symptoms 
enumerated under DC 9411 warranting a 70 percent evaluation 
are, for the most part, simply not demonstrated.

As noted above, a 70 percent rating for PTSD is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood.  The most recent 
clinical records, dated in 2003, reflect that the veteran's 
socialization had increased and that his mood had improved as 
a result of participation in a veteran's support group, a 
desire to reconnect with relatives and the church, and daily 
walks.  Both evaluations conducted by VA and Social Security 
reflected that the veteran would be employable, in a setting 
with minimal contact with the public, co-workers, and 
supervisors.  Impairment in judgment and thinking has been 
attributed to impaired intellectual functioning and a 
generally limited fund of knowledge, not specifically 
attributed to PTSD. 

With respect to the specifically enumerated symptomatology 
contemplated for a 70 percent evaluation under DC 9411, 
although a history of suicidal ideation was noted, no such 
findings were made as shown by records dated from 2001 to 
2003.  There was no indication of any obsessional rituals 
interfering with routine activities.  Although speech was 
described as slow, there was no clinical description of it as 
intermittently illogical, obscure, or irrelevant.  Near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively has not 
been documented, although there was a notation of complaints 
of panic attacks made in a January 2003 record, but not shown 
prior to that time or thereafter.  Since the veteran lost his 
job in 2000 as a result of an altercation, there has been no 
more recent demonstration of impaired impulse control (such 
as unprovoked irritability with periods of violence).  
Spatial disorientation was not shown except to the extent 
that the veteran could not recall the correct date on 
examination.  The clinical records do not document any 
indication of neglect of personal appearance and hygiene.  
Difficulty in adapting to stressful circumstances (including 
work or a worklike setting) has been discussed above in terms 
of the veteran's industrial capabilities and limitations, and 
it appears that the veteran is making increased efforts and 
progress in terms of establishing and maintaining effective 
relationships.  Id.

The medical evidence indicates that the veteran's primary 
symptomatology includes nightmares, sleeplessness, social 
isolation, depression, and a need for prescribed medication.  
The VA examiner in September 2000 assigned a GAF score of 52, 
and the most recently assigned GAF score as shown in an April 
2003 record was 50.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DSM-IV).  A GAF score of 50 denotes serious symptoms or 
serious impairment in social or occupational functioning and 
a GAF score of 60 denotes moderate symptoms or moderate 
difficulty in social and occupational functioning.  These 
scores have been recognized by the Court of Appeals for 
Veterans Claims as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Carpenter, 
supra.  It seems wholly appropriate for adjudicators to look 
to these scores in evaluating psychiatric disability since, 
as noted above, the evaluation of such disabilities involves 
the application of a rating schedule that in turn is based on 
average impairment of earning capacity.  It appears that the 
GAF score of approximately 50, as currently assigned to the 
veteran, is consistent with the clinical findings.  

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's PTSD most nearly comports with the assignment of a 
50 percent evaluation.  However, the record does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 70 or 100 percent evaluation.  Even though the 
Board has determined that a 50 percent rating is warranted in 
this case, there is not a question as to whether the 70 
percent rating should be assigned.  38 C.F.R. § 4.7.  As 
explained herein, the Board would point out that there is 
relatively little indication of any symptomatology of 
psychiatric impairment as provided for a 70 percent rating 
under the current regulations at any time since August 18, 
2000.  See 38 C.F.R. § 4.130, DC 9411.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than the 50 percent rating 
assigned by this decision.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) (both old and new versions) is not appropriate in 
this case.  As stated, the level of disability is 
approximately commensurate with a 50 percent rating under DC 
9411, the currently assigned evaluation.  Thus, the appeal is 
denied.  As noted, the symptoms necessary to support a 70 or 
100 percent rating are essentially missing from the objective 
medical evidence of record.  The Board concludes that a 
rating in excess of 50 percent is not warranted.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  We, of 
course, defer to the RO to assign an effective date for the 
50 percent rating being awarded pursuant to this decision, 
and the RO did so in this case as shown in an April 2003 
rating decision in which that evaluation was assigned from 
August 18, 2000, the date of the claim.  However, upon 
reviewing the longitudinal record in this case, we find that, 
at no time since the filing of the veteran's claim for 
service connection, in August 2000, has his psychiatric 
disability been more disabling than as currently rated under 
this decision.


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.  


REMAND

The veteran's low back disability is currently assigned a 30 
percent evaluation under Diagnostic Codes 5285-5292.  
However, it is clear that, when most recently evaluated by 
the RO in April 2003, the disability was evaluated under DC 
5293, as shown by the Supplemental Statement of the Case 
(SSOC).  

During the pendency of this appeal, the criteria of 
Diagnostic Code 5293 were substantially revised.  See 67 Fed. 
Reg. 54,345-349 (Aug. 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated, 
either based upon the total duration of incapacitating 
episodes over the past 12 months or by combining (under 
38 C.F.R. § 4.25) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The veteran was notified 
of these changes in the April 2003 SSOC.

Effective September 26, 2003, however, further changes have 
been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with DC 5243 now 
embodying the recently revised provisions of the former DC 
5293 (for intervertebral disc syndrome). 

The veteran, however, has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 to date.  
Moreover, the most recent November 2002 VA spine examination 
may not have sufficiently addressed the symptomatology 
contemplated by the new provisions, particularly in regard to 
intervertebral disc syndrome.  As a result, further 
development, in the form of a new VA examination and re-
adjudication, is warranted.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following action.  VA will notify the veteran when 
further action is required on his part. 

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his low back claim.  This 
letter should include a specific 
explanation of the relative duties of the 
VA and the veteran in obtaining such 
evidence.  The veteran should be provided 
the requisite time to respond.  

2.  The RO should then afford the veteran 
a VA spine examination addressing the 
nature and extent of his lumbar spine 
disorder.  The examiner should be 
provided with the veteran's claims file 
for review in conjunction with the 
examination.  The examiner should perform 
any radiological studies of the 
lumbosacral spine deemed necessary.  The 
examination of the lumbosacral spine 
should include range-of-motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
whether ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale.

3.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claim of entitlement to an 
evaluation in excess of 30 percent for 
residuals of a low back injury.  If the 
determination of the claim remains less 
than fully favorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case, with inclusion of 38 C.F.R. 
§ 3.159 (2003) and the newly revised 
criteria of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243, effective from September 
26, 2003.  The veteran should be allowed 
a reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



